Citation Nr: 0333960	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound 
residuals to the left hand, currently evaluated as 20 percent 
disabling. 

2.  Evaluation of traumatic arthritis of the left hand, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 RO decision that continued a 
20 percent rating for residuals of a gunshot wound to the 
left hand and established a separate 10 percent rating for 
traumatic arthritis of the left hand.  The veteran appeals to 
the Board for higher ratings.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
his claims for a higher rating for residuals of a gunshot 
wound of the left hand and a higher rating for traumatic 
arthritis of the left hand.  Given the aforementioned, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  
Further, it is also noted that the regulations pertaining to 
ankylosis of the fingers were revised during the pendency of 
the appeal, and have not been considered in conjunction with 
the veteran's claim.  Finally, another VA examination is 
needed as the veteran alleges that his residuals have 
worsened. 

This case is REMANDED for the following reasons:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to the 
veteran's claims for higher ratings.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his residuals of a gunshot 
wound of the left hand and traumatic 
arthritis of the left hand.  The claims 
folder should be provided to the examiner 
in conjunction with the examination.  The 
examination should fully address the 
extent of the veteran's range of motion 
of the left hand, any neurological 
problems, and any functional loss.

3.  Application of all appropriate laws 
and regulations (including the newly 
revised regulations pertaining to 
ankylosis of the fingers) and 
consideration of any additional 
information obtained should be made.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

